Filed 9/9/22 P. v. Brychta CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


THE PEOPLE,                                                   2d Crim. No. B313752
                                                           (Super. Ct. No. 20F-04568)
     Plaintiff and Respondent,                              (San Luis Obispo County)

v.

CORY SCOTT BRYCHTA,

     Defendant and Appellant.



      A jury convicted Cory Scott Brychta of driving under the
influence of a drug causing injury (Veh. Code, § 23153, subd. (f);
count 1), leaving the scene of an accident causing injury (id.,
§ 20001, subd. (a); count 2), possession of heroin (Health & Saf.
Code, § 11350, subd. (a); count 3), possession of
methamphetamine (id., § 11377, subd. (a); count 4), and
possession of drug paraphernalia (id., § 11364, subd. (a); count 5).
As to count 1, the jury found true the allegations that appellant
caused great bodily injury to the victims (Pen. Code,1 § 12022.7),
and that he caused injury to more than one victim (Veh. Code,
§ 23558).
       In a bifurcated proceeding, the trial court found true the
allegations that appellant had one prior serious felony conviction
within the meaning of the “Three Strikes” law (§§ 667, subds. (d)
& (e), 1170.12, subds. (b) & (c)) and section 667, subdivision (a).
       The trial court sentenced appellant to state prison for a
total term of 17 years, calculated as follows: as to count 1, six
years (the upper term of three years, doubled due to the prior
strike), plus two three-year great bodily injury enhancements,
and five years for the Penal Code section 667, subdivision (a)
enhancement. The court imposed concurrent terms on the
remaining counts. We affirm.
                               FACTS
       On the afternoon of July 27, 2020, Brychta was driving on
24th street in Paso Robles. The street has one lane each way. At
about 3:00 p.m., Brychta crossed a double yellow line and struck
a Lexus sports utility vehicle (SUV) head-on. The SUV’s airbags
deployed and it automatically called 911. Brychta’s car left no
skid marks.
       Brianna Mayer was driving the SUV and Jeffrey Kim was a
passenger. Kim was able to get out of the car. Mayer was held
inside by the airbags. Brychta got out of his car, looked toward
Kim, and asked if they were okay. Kim said they were, and
Brychta walked away from the scene.
       Police Officer Brett Mobley arrived at the scene shortly
thereafter. Mobley was in uniform and driving a marked police

      All further references are to the Penal Code unless
      1

otherwise indicated.


                                2
car. Brychta walked past Mobley without saying anything. A
person at the scene told Mobley that a man who was involved in
the collision was walking eastbound on 24th street. Mobley saw
Brychta walking eastbound about 400 feet away.
       When Mobley contacted Brychta, he was walking away
from the scene of the collision. Brychta was wearing a backpack
and carrying a water bottle, a cell phone, and the keys to his car.
Brychta appeared nervous and was speaking incoherently about
a dog.
       Mobley asked Brychta about his involvement in the
collision. Brychta replied that a person named Cindy was the
driver and he was a passenger. When Mobley pointed out the
seatbelt marks on his body showed he was the driver, Brychta
admitted he was. Brychta told Mobley that he ran from the scene
because his dog ran up the hill.
       Brychta exhibited signs of being under the influence of
drugs. When asked by a paramedic at the scene, Brychta denied
using drugs or alcohol. A search of his backpack revealed several
used syringes, a methamphetamine pipe, and a scale. Brychta’s
blood tested positive for methamphetamine and opiates.
       Approximately four or five feet from the driver’s side of
Brychta’s car police found a syringe with a dark fluid in it. Police
also found Brychta’s California identification card two or three
feet from the syringe. The syringe contained methamphetamine
and heroin, commonly known as a “speed ball.”
       Mayer and Kim were transported by ambulance to a
hospital. Mayer sustained a concussion and still suffers from
neck pain. She gets migraines more often than she did before the
collision. Kim sustained a broken clavicle, requiring surgery.




                                 3
                              DEFENSE
       Brychta did not testify or offer other evidence.
                            DISCUSSION
                                  I.
                         Defense of Necessity
       Brychta contends the trial court erred in failing sua sponte
to instruct on the defense of necessity as it relates to count 2,
leaving the scene of an accident causing injury.
       Brychta claims he was required to leave the scene of the
collision to chase after his dog. He argues that he had an
affirmative duty to care for his dog. (Citing Pen. Code § 597.1,
subd. (a) [animal neglect].) He also argues a dog on the highway
presents a traffic hazard to motorists.
       When a driver is in an accident resulting in injury, the
driver is required to immediately stop at the scene of the
accident; provide his name, address, the vehicle owner’s name
and address; and the vehicle registration number to the driver or
occupants of the other vehicle; and render reasonable assistance
to any injured person. (Veh. Code §§ 20001, subd. (a), 20003;
People v. Scheer (1998) 68 Cal.App.4th 1009, 1027.) Brychta’s
concern for his victims was limited to asking if they were okay as
he headed down the road. That fell somewhat short of his legal
obligations.
       The trial court has a sua sponte duty to instruct on a
defense only where there is substantial evidence supporting the
defense. (People v. Villanueva (2008) 169 Cal.App.4th 41, 49.)
       CALCRIM No. 3403 is the instruction on the defense of
necessity: The defendant is not guilty of leaving the scene of an
accident causing injury if he acted because of legal necessity. In
order to establish this defense, the defendant must prove that: 1)




                                 4
He acted in an emergency to prevent a significant bodily harm or
evil to himself or someone else); 2) he had no adequate legal
alternative; 3) his acts did not create a greater danger than the
one avoided; 4) when he acted, he actually believed that the act
was necessary to prevent the threatened harm or evil; 5) a
reasonable person would also have believed that the act was
necessary under the circumstances; and 6) he did not
substantially contribute to the emergency. The defendant has
the burden of proving this defense by a preponderance of the
evidence. This is a different standard of proof than proof beyond
a reasonable doubt. To meet the burden of proof by a
preponderance of the evidence, the defendant must prove that it
is more likely than not that each of the six listed items is true.
       There is no substantial evidence that Brychta acted in an
emergency to prevent a significant bodily harm or evil to himself
or someone else. His dog ran away. There is no evidence that the
dog was creating a traffic hazard or any other hazard that
required his immediate attention. Brychta’s speculation to the
contrary is not evidence. The trial court did not err in failing to
instruct on necessity.
       Moreover, had the trial court erred, it would have been
harmless by any standard. CALCRIM No. 3403 requires the
defendant to show that he did not contribute to the emergency.
The undisputed evidence is that Brychta caused the emergency.
His dog would not have been loose had he not crossed the double
line and collided with the SUV.
       In addition, when Mobley contacted Brychta, he was
wearing a backpack and carrying a water bottle, a cell phone and
car keys. Brychta had walked past Mobley, who was in uniform
and in a marked patrol car, without saying anything. Brychta




                                5
told Mobley that a person named Cindy was driving. It is obvious
Brychta’s intent was to flee the scene of the collision he caused.
                                    II.
                   Dominion and Control Over Drugs
       Brychta contends there is no substantial evidence to
support his convictions for possession of heroin and
methamphetamine as alleged in counts 3 and 4.
       In reviewing the sufficiency of the evidence, we view the
evidence in a light most favorable to the judgment. (People v.
Johnson (1980) 26 Cal.3d 557, 578.) We discard evidence that
does not support the judgment as having been rejected by the
trier of fact for lack of sufficient variety. (People v. Ryan (1999)
76 Cal.App.4th 1304, 1316.) We have no power on appeal to
reweigh the evidence or judge the credibility of witnesses.
(People v. Stewart (2000) 77 Cal.App.4th 785, 790.) We must
affirm if we determine that any rational tier of fact could find the
elements of the crime beyond a reasonable doubt. (Johnson, at p.
578.)
       The convictions were based on drugs found in a syringe
located four or five feet from the driver’s side of Brychta’s car.
Brychta’s identification card was two or three feet from the
syringe. Brychta was found to be under the influence of drugs
similar to those found in the syringe. Used syringes were found
in Brychta’s backpack. The conclusion that Brychta possessed
the drugs is inescapable.
       Brychta’s argument appears to be based on the theory that
he lacked custody and control of the drugs at the time the police
found the syringe. But he was charged with possession of the
drugs on the day of the collision. It is obvious he had custody and




                                 6
control of the syringe containing the drugs in his car immediately
prior to the collision.
                                  III.
              Five Years Serious Felony Enhancement
       Brychta contends the trial court applied the wrong
standard in denying his request to dismiss a five-year
enhancement under Penal Code section 1385.
       The trial court denied Brychta’s motion to strike his prior
serious felony conviction for residential burglary. The conviction
was alleged under both the Three Strikes law and section 667,
subdivision (a).
       The trial court stated a number of reasons why it was
denying the motion to strike the prior strike. (People v. Superior
Court (Romero) (1996) 13 Cal.4th 497.) Brychta has a lengthy
criminal history beginning in 2011, largely driven by drug use; he
was on parole when he committed the current offenses; he fled
from the collision; he denied he was the driver of the car; he
showed a lack of concern for his victims; he had a toxic level of
drugs in his system, but denies he has a substance abuse
problem.
       Addressing Brychta’s motion to dismiss the five-year
enhancement, the trial court reviewed a number of cases to see
how trial and appellate courts are looking at the issue. The court
stated, “I didn’t find one case where a court . . . denied a Romero
motion but dismissed the punishment for the five-year
enhancement. They seem to go hand in hand. I’m not surprised
because the standard is interest of justice.”
       The court told Brychta that to grant a Romero motion, the
defendant must fall outside the spirit of the Three Strikes law.
The court said for it to do that “there has to be extraordinary




                                 7
circumstances present . . . .” The court summarized by stating
Brychta does not fall outside the spirit of the “Three Strikes” law.
“And it goes hand in hand with that five-year enhancement. I do
have discretion to strike the punishment. I don’t think those
circumstances are present here, unfortunately.”
       Senate Bill No. 1393 (2017-2018 Reg. Sess.), effective
January 1, 2019, amended sections 667, subdivision (a)(1) and
1385, subdivision (b) to give the trial court discretion to strike or
dismiss the five-year enhancement for a serious felony prior
conviction. Brychta was sentenced after the effective date of the
amendments.
       In arguing that the trial court applied the wrong standard,
Brychta relies on the court’s statement that a denial of a Romero
motion and the denial of a motion to strike the five-year
enhancement go hand in hand.
       But the court was commenting on its research into what
other courts do when faced with the same issue. The court was
summarizing the results of its research, not stating a standard
for sentencing. The court recognized it had discretion. The court
stated it is not surprised that the denial of a Romero motion and
the imposition of the five-year enhancement go hand in hand
“because the standard is interest of justice.” The court also
stated, “I do have discretion to strike the punishment.” The court
did not state that the denial of the Romero motion compels it to
deny the motion to strike the five-year enhancement.
       Brychta also points to the trial court’s statement that there
must be extraordinary circumstances present. But the court was
referring to the Romero motion. That is the correct statement of
the law. (See People v. Carmony (2004) 33 Cal.4th 367, 378.)




                                  8
      Finally, Brychta challenges the court’s statement that he
showed a lack of concern when he testified at trial. He claims he
was masked at trial. Even assuming the court erred, it was
harmless by any standard. The court cited numerous other
factors in denying his motion.
                          DISPOSITION
      The judgment is affirmed.
      NOT TO BE PUBLISHED.




                                    GILBERT, P. J.


We concur:



      YEGAN, J.



      PERREN, J.*




*Retired Associate Justice of the Court of Appeal, Second
Appellate District, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.


                                9
                 Hernaldo J. Baltodano, Judge

           Superior Court County of San Luis Obispo

                ______________________________


      Wayne C. Tobin, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Steven D. Mathews and Gary A. Lieberman,
Deputy Attorneys General, for Plaintiff and Respondent.




                              10